         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 1 of 12. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Horizon Global Americas, Inc.               )       Case No.
                                            )
               Plaintiff,                   )       Judge
                                            )
         vs.                                )
                                            )       Jury Trial Demanded
Northern Stamping, Inc.                     )
                                            )
               Defendants.                  )
                                            )

                                      COMPLAINT

         For its complaint against defendant Northern Stamping, Inc. (“NSI”), plaintiff

Horizon Global Americas, Inc. (“Horizon”) states:

                                    Summary of Case

          .    This is an action for damages and injunctive relief to remedy the

infringement by NSI of U.S. Patent No. ,        ,    (the “’   Patent”).

           .   As a global leader in innovate towing and trailering equipment, Horizon has

developed and established a highly valuable portfolio related to its innovative products,

including the ‘      Patent related to an innovative underbed hitch mounting system. (Ex.

A.)

           .   Accordingly, Horizon seeks to enjoin NSI’s ongoing patent infringement and

to obtain monetary relief for the harm NSI has caused.




{8623518:2 }                                    1
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 2 of 12. PageID #: 2




                                            Parties

           .   Horizon is a Delaware corporation with a principal place of business at

Halyard Dr. #      , Plymouth, MI            . Horizon was previously known as Cequent

Performance Products, Inc. and Cequent Towing Products, Inc.

           .   Upon information and belief, NSI is an Ohio corporation with a principal

place of business in at          Chapek Parkway, Cuyahoga Heights, OH                  . Upon

information and belief, Northern Stamping Co. is registrant and owner of NSI.

                                  Jurisdiction and Venue

           .   This Court has subject matter jurisdiction over Horizon’s patent

infringement claims under       U.S.C. §§       and       (a) because they arise under federal

law and, more specifically, the U.S. Patent Act,      U.S.C. § et seq.

           .   This Court also has personal jurisdiction over NSI at least because among

other things, upon information and belief, NSI does business in Ohio and offers for sale

products, including infringing products, anywhere in the U.S. including in Ohio and to

Ohio businesses or individuals. By willfully infringing the ‘      Patent, NSI is intentionally

causing tortious harm to Horizon in Ohio; upon information and belief, NSI has sold

products, including infringing products, in Ohio and to Ohio businesses or individuals;

upon information and belief, NSI’s principal place of business and headquarters is in Ohio.

           .   Venue is proper under        U.S.C. §       because NSI is subject to personal

jurisdiction in this district under Ohio law and, therefore, “resides” in this district

according to federal law.




{8623518:2 }                                   2
              Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 3 of 12. PageID #: 3




                                               Relevant Facts

I.       Horizon’s Innovations and the ‘            Patent

                .       Horizon is one of the world’s leading manufacturers of towing and trailering

     equipment. For decades, Horizon and its predecessors and affiliates have continually

     designed, produced, manufactured, distributed, and marketed a wide array of high-quality

     and custom-engineered products and accessories for trailer equipment manufacturers,

     wholesaler-distributors, and retail markets in Northern America, Australia, and Europe.

                    .   Horizon is home to some of the most recognized brands in the towing and

     trailering industry, including: Reese®, Hayman-Reese™, Draw-Tite®, Bulldog®, Fulton®,

     ROLA®, Tekonsha®, and Westfalia®. Horizon has approximately             ,     employees in

     facilities across      countries.

                .       Horizon is committed to providing cutting-edge and best-in-class products

     to its consumers.         In recognizing the value of intellectual property and patented

     technology, Horizon has developed and established a highly valuable patent portfolio

     related to its innovations.

                    .   Horizon developed and was first to market an innovative underbed hitch

     mounting system that alleviated the common aftermarket problem of installing rails on

     top of a truck bed that attaches to a hitch. Such installation on top of a truck bed could

     cause damage to the truck bed and was thought to potentially void the truck warranty.

                    .   Horizon was approached by the Ford Motor Company, and Horizon

     thereafter developed its innovative underbed hitch mounting system that removed the

     rails from the top of the truck bed.



     {8623518:2 }                                     3
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 4 of 12. PageID #: 4




               .         To this end, Horizon currently owns the ‘        Patent entitled "Underbed

Hitch Mounting System" and directed to an improved towing apparatus.

               .         The '     Patent, was duly and legally issued on December ,      . (Ex. A.)

               .         The '     Patent is valid and enforceable.

               .         Horizon marks its products as covered by the '        Patent pursuant to

U.S.C. §               , giving notice to the public.

               .         General Motors also approached Horizon about supplying an underbed

system, but no agreement was reached. General Motors then approached NSI to provide

the underbed systems.

               .         NSI has knowledge of and is aware of the ‘    Patent at least as of December

  ,        when Horizon provided a letter to NSI regarding the same. (Ex. B.)

 II.     NSI’s Infringement of the ‘                    Patent

                   .     Upon information and belief, NSI has made, used, sold, and offered to sell,

and continues to make, use, sell, and offer to sell, products that infringe the ‘          Patent.

               .         Upon information and belief, NSI has sold and continues to sell an underbed

combined gooseneck and fifth wheel hitch mounting system, which infringes the ‘

Patent, to General Motors or to its subsidiaries or affiliates that is incorporated into at least

the Chevrolet Silverado.

III.     NSI Refuses to Comply

               .         After discovering that NSI was selling infringing products, Horizon sought to

resolve the dispute without court intervention. (Ex. B.) Horizon and NSI have been in

communication regarding potential resolutions.



{8623518:2 }                                               4
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 5 of 12. PageID #: 5




               .   These discussions have not resulted in agreement, however, and NSI has

refused to stop selling its infringing products.

               .   Since NSI continues to infringe the ‘      Patent, Horizon has had no choice

but to defend itself in court.

                                            Count I
                                  Infringement of the ’      Patent

               .   Horizon incorporates by reference all allegations in all preceding paragraphs

of this complaint as if fully set forth herein.

               .   NSI has directly and indirectly infringed, and, upon information and belief,

continues to directly and indirectly infringe, the ’           Patent at least by making, using,

selling, and offering for sale its underbed hitch mounting system.

               .   As a non-limiting, illustrative example of how NSI’s underbed hitch

mounting system infringes one or more claims of the ‘               Patent, below is a comparison

chart showing how, for example, NSI’s underbed hitch mounting system includes each and

every limitation of claims , , , and        of the ’      Patent.




{8623518:2 }                                      5
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 6 of 12. PageID #: 6




    ‘050 Patent
                                  NSI’s Underbed Hitch Mounting System
       Claim
1. An underbed
hitch mounting
system
comprising:




at least one          The cross-members (yellow) are each a tubular member having
tubular member        a cross-sectional shape, a substantial portion of which is
having a cross-       defined by the peripheral wall with a generally hollow section
sectional shape a     (i.e., the walls of the tube)
substantial                  tubular members (yellow)
portion of which is
defined by an
enclosed
peripheral wall
with a generally
hollow section




{8623518:2 }                              6
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 7 of 12. PageID #: 7




   ‘050 Patent
                                  NSI’s Underbed Hitch Mounting System
       Claim
a central member      The central member (blue) is attached to at least one tubular
attached to said at   member and has a socket:
least one tubular
member, said               central member (blue) attached to tubular member
central member             and central member has a socket
having a socket;
and




a pair of receiving
members attached          pair of receiving members that engage an accessory
with said at least        member (here the accessories configured to engage the
one tubular               receiving members are tie downs shown in orange)
member, said
receiving members
configured to
engage an
accessory member.




2. The underbed       The NSI device is an underbed hitch mounting system of claim
hitch mounting        1 as shown above.
system of claim 1,




{8623518:2 }                              7
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 8 of 12. PageID #: 8




    ‘050 Patent
                                  NSI’s Underbed Hitch Mounting System
       Claim
where said socket     The socket on the central member is configured to have
is configured to      secured thereto a hitch ball, as confirmed by the NSI 3-D
have secured          rendering:
thereto a hitch
ball.                      hitch ball (orange) secured in socket




4. The underbed       The NSI device is an underbed hitch mounting system of claim
hitch mounting        1 as shown above.
system of claim 1,
wherein said at       There are a pair of tubular members (yellow) and a central
least one tubular     member (blue) positioned between them:
member includes a
pair of tubular
members with                  Central member (blue) positioned between
said central                  pair of tubular members (yellow)
member
positioned
between said pair
of tubular
members.




8. The underbed       The NSI device is an underbed hitch mounting system of claim
hitch mounting        1 as shown above.
system of claim 1,




{8623518:2 }                               8
         Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 9 of 12. PageID #: 9




    ‘050 Patent
                                           NSI’s Underbed Hitch Mounting System
       Claim
wherein said pair
of receiving                        the receiving members are
members are                         spaced apart from one another
spaced apart from
one another.




                   .   As shown above, NSI’s underbed hitch mounting system includes each of the

limitations in claims - of the ‘             Patent. Therefore, the NSI’s underbed hitch mounting

system directly infringes the ‘           Patent.

                   .   The only intended and feasible use for NSI’s underbed hitch mounting

system is as an underbed hitch mounting system.

                   .   Because the only intended and feasible use of NSI’s underbed hitch

mounting system is an infringing use, NSI’s underbed hitch mounting system has no

substantial non-infringing uses.

               .       NSI has knowledge of and is aware of the ‘   Patent at least as of December

  ,        when Horizon provided a letter to NSI regarding the same. (Ex. B.)

               .       NSI has induced infringement of the ’        Patent at least because, with

knowledge of the ’               patent, it intentionally and actively induced end users of NSI’s




{8623518:2 }                                         9
       Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 10 of 12. PageID #: 10




underbed hitch mounting system (through instructions, videos, and otherwise) to use

them in a manner that infringes the ’         patent with specific intent that they do so.

               .   NSI has further induced infringement of the ’        Patent at least by selling

NSI’s underbed hitch mounting system to distributors, retailers, and other resellers with

specific intent that they infringe the ’              patent by reselling NSI’s underbed hitch

mounting system to others.

               .   NSI has contributed to infringement of the ’      Patent at least by selling the

NSI’s underbed hitch mounting system, which has no substantial use other than an

infringing use as an underbed hitch mounting system.

               .   NSI’s direct and indirect infringement of the ’     Patent was, and continues

to be, willful and deliberate.

               .   Horizon has been and will continue to be damaged by NSI’s infringing

activities. NSI’s infringing activities, upon information and belief, have caused loss of

business, which in turn hurts the local economy and causes local people to lose their jobs.

               .   Horizon has suffered irreparable harm due to NSI’s infringement and will

continue to be irreparably harmed unless and until NSI is enjoined by this Court.

                                             Prayer for Relief

         WHEREFORE, Horizon prays for judgment against NSI as follows:

         (A)       Finding that NSI has directly infringed one or more claims of the ‘       Patent
                   under U.S.C. §       (a);

         (B)       Finding that NSI has induced infringement of one or more claims of the ‘
                   Patent under U.S.C. §      (b);

         (C)       Finding that NSI has contributed to the infringement of one or more claims
                   of the ‘   Patent under U.S.C. §      (c);


{8623518:2 }                                     10
       Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 11 of 12. PageID #: 11




         (D)   Preliminary and permanent injunctive relief enjoining NSI, its officers,
               directors, managers, employees, affiliates, agents, representatives, parents,
               subsidiaries, successors, assigns, those in privity with them, and all others
               aiding, abetting, or acting in concert or active participation therewith, from:
               ( ) making, using, selling, offering to sell, or importing any product covered
               by any of the claims of the ‘     Patent, or ( ) otherwise directly or indirectly
               infringing any of the claims of the ‘    Patent;

         (E)   Awarding Horizon compensatory damages under              U.S.C. §   ;

         (F)   Awarding Horizon treble damages under         U.S.C. §       ;

         (G)   Ordering NSI to account to Horizon for all sales, revenues, and profits
               derived from its infringing activities and that three times those profits be
               disgorged and paid to Horizon under U.S.C. §         ;

         (H)   Awarding Horizon its costs, attorneys’ fees, investigatory fees, and expenses
               to the full extent provided under U.S.C. §      ;

         (I)   Awarding Horizon pre-judgment and post-judgment interest;

         (J)   Awarding Horizon any other actual and punitive damages to which Horizon
               is entitled under applicable federal and state laws; and

         (K)   Such other and further relief as allowed at law or in equity that the Court
               deems to be appropriate, just, and proper.


Dated: February     ,                         s/David B. Cupar____________________
                                            David B. Cupar (        )
                                            Matthew J. Cavanagh (           )
                                            MCDONALD HOPKINS LLC
                                                 Superior Avenue, East, Ste.
                                            Cleveland, Ohio
                                            t    .   .     │f     .   .
                                            dcupar@mcdonaldhopkins.com
                                            mcavanagh@mcdonaldhopkins.com

                                            Counsel for Horizon Global Americas, Inc.




{8623518:2 }                                  11
       Case: 1:20-cv-00310-PAB Doc #: 1 Filed: 02/12/20 12 of 12. PageID #: 12




                                       Jury Demand

        Plaintiff Horizon Global Americas, Inc. hereby demands a jury trial for all issues so
triable.


Dated: February    ,                         s/David B. Cupar_____________
                                           David B. Cupar (        )
                                           Matthew J. Cavanagh (           )
                                           MCDONALD HOPKINS LLC
                                                Superior Avenue, East, Ste.
                                           Cleveland, Ohio
                                           t    .   .     │f     .   .
                                           dcupar@mcdonaldhopkins.com
                                           mcavanagh@mcdonaldhopkins.com

                                           Counsel for Horizon Global Americas, Inc.




{8623518:2 }                                  12
